 



Exhibit 10.16
AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
     THIS AGREEMENT (the “Agreement”) is made and entered into effective the 1st
day of January, 2007 (the “Effective Date”), by and between NORTHRIM BANCORP,
INC. and its wholly owned subsidiary, NORTHRIM BANK, a state-chartered
commercial bank, with its principal office in Anchorage, Alaska (collectively,
the “Employer”), and R. Marc Langland (the “Executive”).
     In consideration of the mutual promises made in this Agreement, the parties
agree as follows:
     1. Employment.
     Employer employs Executive and Executive accepts employment with Employer
as its Chairman, President & Chief Executive Officer.
     2. Term.
     The term of this Agreement (the “Term”) shall commence on the Effective
Date and shall continue through December 31, 2007; provided, however, that on
January 1, 2008 and each succeeding January 1, the Term shall automatically be
extended for one additional year unless, not later than ninety (90) days prior
to any such January 1, either party shall have given written notice to the other
that it does not wish to extend the Term. In the event the Term is not extended,
Executive shall have no rights to any of the severance payments or benefits
continuation described in Section 5 except as specifically provided for in
Section 5 (a).
     3. Duties.
     The Executive will serve as Chairman, President & Chief Executive Officer
of the Employer. Executive shall render such executive, management and
administrative services and perform such tasks in connection with the affairs
and overall operation of the Employer as is customary for his position, subject
to the direction of Employer’s President and Board of Directors. Executive shall
devote necessary time, attention and effort to Employer’s business in order to
properly discharge his responsibilities under this Agreement.
     4. Compensation, Benefits, Reimbursement and Bonus.
          a. Base Salary. In consideration for all services rendered by
Executive during the term of this Agreement, Employer shall pay Executive an
annual base salary (before all customary and proper payroll deductions) of
$324,000, as adjusted from time to time (“Base Salary”). The Board of Directors
of the Employer shall review Executive’s salary each year, in a manner
consistent with that used for all management employees of the Employer, and in
its sole discretion may adjust such salary commensurate with the Executive’s
performance under this Agreement.
          b. Incentive Compensation. Under the Employer’s Executive Incentive
Compensation Plan, Executive shall be eligible to receive an annual bonus based
on performance as

- 1 -



--------------------------------------------------------------------------------



 



defined by the Board of Directors. Executive’s annual target bonus will equal
40% of Base Salary. This is the amount payable for ambitious, but expected,
results as determined by the Board of Directors. Executive’s bonus may be more
or less than this amount at the Board of Directors discretion but may not exceed
50% of Base Salary.
          c. Stock Options. Executive shall be eligible for stock option grants
under the Employer’s Stock Incentive Plan. The timing and size of awards will be
at the discretion of the Board of Directors.
          d. SERP and Deferred Compensation. Executive shall also be entitled to
receive an annual contribution equal to 20% of annual Base Salary in accordance
with the Employer’s Supplemental Executive Retirement Plan, as may be adjusted
at the discretion of the Board of Directors from time to time. The Executive may
also participate in the Employer’s Deferred Compensation Plan.
          e. Supplemental Retirement Deferred Compensation. Executive shall also
participate in the Company’s Supplemental Retirement Deferred Compensation Plan,
in accordance with such plan.
          f. Other Benefits. Throughout the term of this Agreement, Employer
shall provide Executive with reasonable health insurance, disability and other
employee benefits. Executive shall participate in all employee benefit plans and
programs of Employer on a basis at least as favorable as that accorded to any
other officer of Employer.
          g Expenses. Employer shall reimburse Executive for his reasonable
expenses (including, without limitation, travel, entertainment, and similar
expenses) incurred in performing and promoting the business of Employer.
Executive shall present from time to time itemized accounts of any such expenses
as required by Employer, subject to any limits of company policy and the rules
and regulations of the Internal Revenue Service.
          h. Automobile Allowance. Executive shall receive a SEVEN HUNDRED
Dollar ($700.00) monthly automobile allowance for his automobile, fuel and
maintenance expenses for Bank business. No other expense reimbursement will be
provided for use of his vehicle.
     5. Termination of Agreement.
          a. Termination Due to a Change in Control. If (A) Employer (either
Northrim BanCorp, Inc. or Northrim Bank) is subjected to a Change of Control (as
defined in Section 5(f)(i)), and (B) either Employer or its assigns terminates
Executive’s employment without Cause (either during the annual term of this
Agreement or by refusing to extend this Agreement when the annual termination
occurs every December 31) or Executive terminates his employment for Good Reason
within 730 days of such Change of Control, then Employer shall pay Executive in
a lump sum: (i) all Base Salary earned and all reimbursable expenses incurred
under this Agreement through such termination date; (ii) a pro rata portion of
any annual target bonus for the year of termination; and (iii) an amount equal
to one (1) times Executive’s highest Base Salary over the prior three (3) years,
plus an amount equal to one (1) times the target bonus or one (1) times the
average bonus paid over the prior three (3) years, whichever is greater; and
(iv) benefits described in Sections 5(b)(I) and (II) below. The amounts
described in Section 5(a)(i) and (ii) herein shall be paid no later than 45 days
after the day on which employment is terminated. The amount described

- 2 -



--------------------------------------------------------------------------------



 



in Section 5(a)(iii) herein shall be paid on the first day of the month
following a period of six (6) months after the termination of employment,
provided that the payment may be made sooner if either (i) the amount does not
exceed two times the lesser of (a) the Executive’s annual compensation for the
year prior to the year in which employment is terminated; or (b) the maximum
amount that may be taken into account under a qualified plan pursuant to
Internal Revenue Code Section 401(a)(17) for such year (the “IRC Safe Harbor”)
or (ii) at the Executive’s election, the amount described in Section 5(a)(iii)
is reduced to fit within the IRC Safe Harbor. No payment will be made pursuant
to Section 5(a)(iii) until the Executive has signed an agreement, in a form
acceptable to Employer, that releases and holds Employer harmless from all known
and unknown claims and liabilities arising out of Executive’s employment with
Employer or the performance of this Agreement (“Release Agreement”).
          b. Termination by Employer Without Cause or by Executive for Good
Reason. If Employer terminates Executive’s employment without Cause, or if
Executive terminates his employment for Good Reason, Employer shall pay
Executive in a lump sum: (i) all Base Salary earned and all reimbursable
expenses incurred under this Agreement through such termination date, plus a pro
rata portion of any annual target bonus for the year of termination; and (ii) an
amount equal to one (1) times Executive’s highest Base Salary over the prior
three (3) years, plus an amount equal to one (1) times the target bonus or one
(1) times the average bonus paid over the prior three (3) years, whichever is
greater. The amount described in 5(b)(i) herein shall be paid no later than
45 days after the day on which employment is terminated. The amount described in
5(b)(ii) herein shall be paid on the first day of the month following a period
of six (6) months after the termination of employment, provided that the payment
may be made sooner if either (i) the amount does not exceed the IRC Safe Harbor
or (ii) at the Executive’s election, the amount described in Section 5(a)(ii) is
reduced to fit within the IRC Safe Harbor. No payment will be made pursuant to
Section 5(a)(ii) until the Executive has signed a Release Agreement.
               (I) Benefits Continuation. In addition, Executive shall be
entitled to health and dental insurance benefits for a period of eighteen
(18) months following the termination of this Agreement. These benefits will be
provided at Employer’s expense, but such period shall count towards the
Employer’s continuation of coverage obligation under Section 4980B of the
Internal Revenue Code (commonly referred to as “COBRA”).
               (II) Age and Service Credit. Executive shall also be entitled to
receive age credit and credit for period of service towards all SERP plans for
the remaining period of time covered by this Agreement. If Executive is hired by
Employer, its assigns, any company in control of Employer, or any company
controlled by Employer during the period covered by this Agreement, then
Executive will be entitled to be treated for all purposes relating to future
compensation, and benefits, as if this Agreement had never been terminated and
as if Executive had performed his responsibilities as an Executive throughout
the period originally covered by this Agreement.
          c. Termination by Employer for Cause or by Executive Without Good
Reason. If Employer terminates Executive’s employment for Cause or if Executive
terminates his employment without Good Reason, Employer shall pay Executive upon
the effective date of such termination only such Base Salary earned and expenses
reimbursable under this Agreement incurred through such termination date. In
such case, Executive shall have no right to receive compensation or other
benefits for any period after termination under this Agreement.

- 3 -



--------------------------------------------------------------------------------



 



          d. Termination Due to Disability. If Employer terminates Executive’s
employment on account of any mental or physical Disability that prevents
Executive from discharging his duties under this Agreement, even with reasonable
accommodation, Executive shall be entitled to: (i) all Base Salary earned and
reimbursement for expenses incurred under this Agreement through the termination
date, (ii) a pro rata portion of any annual Target Bonus for the year of
termination, (iii) full Base Salary for the year following the termination date
(less the amount of any payments received by Executive during such one (1) year
period under any Employer-sponsored disability plan), and (iv) health and dental
insurance benefits for a period of one (1) year following the termination date,
which benefits will be provided at Employer’s expense, but such period shall
count towards the Employer’s continuation of coverage obligation under
Section 4980B of Code (commonly referred to as “COBRA”). All such compensation
shall be paid Executive in one lump sum the first day of the month following a
period of six (6) months after Executive’s employment was terminated, provided
that Executive has signed a Release Agreement in a form acceptable to Employer.
          e. Termination Upon Death of Executive. Executive’s employment under
this Agreement shall be terminated upon the death of Executive. In such case,
the Employer shall be obligated to pay to the surviving spouse of Executive, or
if there is none, to the Executive’s estate: (i) that portion of Executive’s
Base Salary that would otherwise have been paid to him for the month in which
his death occurred, and (ii) any amounts due him pursuant to the Employer’s
pension plan, any supplemental deferred compensation plan, and any other death,
insurance, employee benefit plan or stock benefit plan provided to Executive by
the Employer, according to the terms of the respective plans.
          f. Termination Definitions.
               (i) “Change of Control.” For purposes of this Agreement, the term
“Change of Control” shall mean the occurrence of one or more of the following
events: (A) One person or entity acquiring or otherwise becoming the owner of
twenty-five percent or more of Employer’s outstanding common stock;
(B) Replacement of a majority of the incumbent directors of Northrim BanCorp,
Inc. or Northrim Bank by directors whose elections have not been supported by a
majority of the Board of either company, as appropriate; (C) Dissolution or sale
of fifty percent or more in value of the assets, of either Northrim BanCorp,
Inc. or Northrim Bank; or (D) A change “in the ownership or effective control”
or “in the ownership of a substantial portion of the assets” of Employer, within
the meaning of Section 280G of the Internal Revenue Code.
               (ii) “Cause.” For purposes of this Agreement, termination for
“Cause” shall include termination because Executive (A) continually fails to
substantially perform his duties with the Employer, (B) is adjudged guilty of a
felony, any crime involving dishonesty or breach of trust or any crime involving
a breach of his fiduciary duties to the Employer, (C) is willfully and
continually failing to comply with any law, rule, or regulation (other than
traffic violations or similar offenses) or final cease and desist order of a
regulatory agency having jurisdiction over Employer, (D) commits a material act
of dishonesty or disloyalty related to the business of the Employer, or (E) is
unable to substantially perform his duties with the Employer due to drug
addiction or chronic alcoholism. Notwithstanding the foregoing, Executive shall
not be deemed to have been terminated for Cause unless and until there shall
have been delivered to him a copy of a resolution duly adopted by the
affirmative vote of not less than three-quarters (3/4) of the entire membership
of the Employer’s Board of Directors at a meeting of the Board called for such
purpose (after reasonable

- 4 -



--------------------------------------------------------------------------------



 



notice to Executive and an opportunity for him, together with his counsel, to be
heard before the Board), finding that in the good faith opinion of the Board, he
was guilty of conduct that constitutes Cause (as defined above) and specifying
the conduct in detail.
               (iii) “Disability.” For purposes of this Agreement, “Disability”
shall mean a medically diagnosed physical or mental impairment that may be
expected to result in death, or to be of long, continued duration, and that
renders Executive incapable of performing the essential duties required under
this Agreement even with reasonable accommodation. Employer’s Board of
Directors, acting in good faith, shall make the final determination of whether
Executive is suffering under any Disability (as herein defined) and, for
purposes of making such determination, may require Executive to submit himself
to a physical examination by a physician mutually agreed upon by the Executive
and Employer’s Board of Directors at Employer’s expense.
               (iv) “Good Reason.” For purposes of this Agreement, termination
for “Good Reason” shall mean termination by Executive as a result of any
material breach of this Agreement by Employer. Good Reason shall include, but
not be limited to: (A) a material reduction in Executive’s compensation defined
as a reduction equal to or greater than five percent (5%) of Executive’s then
annual base salary, (B) a material reduction in Executive’s duties and
responsibilities, but not merely a change in title, or (C) relocation of
Executive’s primary workplace by more than fifty (50) miles.
     6. Limit on Severance Payment for Change of Control.
          Notwithstanding anything above in Section 5(a), if the severance
payment provided for in that Section, together with any other payments which the
Executive has the right to receive from the Employer, would constitute a
“parachute payment” (as defined in Section 280G(b)(2) of the Code), the
severance payment shall be reduced. The reduction shall be in an amount so that
the present value of the total amount received by the Executive from the
Employer or its affiliates and subsidiaries will be 2.99 times the Executive’s
base amount (as defined in Section 280G of the Code) and so that no portion of
the amounts received by the Executive shall be subject to the excise tax imposed
by Section 4999 of the Code (excise tax). Insofar as permitted by the Code,
Employer shall reduce those elements of the severance pay package specified by
the Executive, provided, however, that Employer will not reduce the SERP credits
provided for in Section 5(b)(II). The determination as to whether any reduction
in the severance payment is necessary shall be made by the Employer in good
faith, and the determination shall be conclusive and binding on Executive. If
through error or otherwise Executive should receive payments under this Plan,
together with other payments the Executive has the right to receive from the
Employer, in excess of 2.99 times his base amount Executive shall immediately
repay the excess to Employer upon notification that an overpayment has been
made.
     7. Covenant Not To Compete.
          a. Executive agrees that for the term of this Agreement and for a
period of two (2) years after this Agreement is terminated pursuant to Section
5(a) or (b) (with the understanding that the two (2) year period will be
shortened to one (1) year upon the completion of a transaction constituting a
Change of Control, as defined in Section 5(f)(i)), Executive will not directly
or indirectly be employed by, own, manage, operate, support, join, or benefit in
any way from any business activity that is competitive with Employer’s business
or reasonably anticipated business of which Executive has knowledge. For
purposes of the foregoing, Executive will be deemed to be

- 5 -



--------------------------------------------------------------------------------



 




connected with such business if the business is carried on by: (i) a partnership
in which Executive is a general or limited partner; or (ii) a corporation of
which Executive is a shareholder (other than a shareholder owning less than 5%
of the total outstanding shares of the corporation), officer, director, employee
or consultant, whether paid or unpaid.
          b. The parties agree that if a trial judge with jurisdiction over a
dispute related to this Agreement should determine that the restrictive covenant
set forth above is unreasonably broad, the parties authorize such trial judge to
narrow the covenant so as to make it reasonable, given all relevant
circumstances, and to enforce such covenant. The provisions of this paragraph
shall survive termination of this Agreement.
     8. Nondisclosure of Confidential Information.
          a. During the term of Executive’s employment and thereafter, Executive
agrees to hold Employer’s Confidential Information in strict confidence, and not
disclose or use it at any time except as authorized by Employer and for
Employer’s benefit. If anyone tries to compel Executive to disclose any
Confidential Information, by subpoena or otherwise, Executive agrees immediately
to notify Employer so that Employer may take any actions it deems necessary to
protect its interests. Executive’s agreement to protect Employer’s Confidential
Information applies both during the term of this Agreement and after employment
ends, regardless of the reason it ends.
          b. “Confidential Information” includes, without limitation, any
information in whatever form that Employer considers to be confidential,
proprietary, information and that is not publicly or generally available
relating to Employer’s: trade secrets (as defined by the Uniform Trade Secrets
Act); know-how; concepts; methods; research and development; product, content
and technology development plans; marketing plans; databases; inventions;
research data and mechanisms; software (including functional specifications,
source code and object code); procedures; engineering; purchasing; accounting;
marketing; sales; customers; advertisers; joint venture partners; suppliers;
financial status; contracts or employees. Confidential Information includes
information developed by Executive, alone or with others, or entrusted to
Employer by its customers or others.
     9. Nonsolicitation.
     During the course of Executive’s employment and for a period of two
(2) years from the date of termination of employment for any reason, Executive
shall not directly or indirectly solicit or entice any of the following to
cease, terminate or reduce any relationship with Employer or to divert any
business from Employer: (a) any person who was an employee of Employer during
the one- (1) year period immediately preceding the termination of Executive’s
employment; (b) any customer or client of Employer; or (c) any prospective
customer or client of Employer from whom Executive actively solicited business
within the last one (1) year of Executive’s employment.
     10. Non-Disparagement.
     Executive will not, during the Term or after the termination or expiration
of this Agreement or Executive’s employment, make disparaging statements, in any
form, about Employer’s officers, directors, agents, employees, products or
services which Executive knows, or has reason to believe, are false or
misleading.

- 6 -



--------------------------------------------------------------------------------



 



     11. Mutual Agreement to Arbitrate.
          a. In the event of a dispute or claim between Executive and Employer
related to Employee’s employment or termination of employment, all such disputes
or claims will be resolved exclusively by confidential arbitration in accordance
with the National Rules for the Resolution of Employment Disputes of the
American Arbitration Association (“AAA”). This means that the parties agree to
waive their rights to have such disputes or claims decided in court by a jury.
Instead, such disputes or claims will be resolved by an impartial AAA arbitrator
whose decision will be final.
          b. The only disputes or claims that are not subject to arbitration are
any claims by Executive for workers’ compensation or unemployment benefits, and
any claim by Executive for benefits under an employee benefit plan that provides
its own arbitration procedure. Also, Executive and Employer may seek injunctive
relief in court in appropriate circumstances.
          c. The arbitration procedure will afford Executive and Employer the
full range of statutory remedies. Employer will pay all costs that are unique to
arbitration, except that the party who initiates arbitration will pay the filing
fee charged by AAA. Executive and Employer shall be entitled to discovery
sufficient to adequately arbitrate their claims, including access to essential
documents and witnesses, as determined by the arbitrator and subject to limited
judicial review. In order for any judicial review of the arbitrator’s decision
to be successfully accomplished, the arbitrator will issue a written decision
that will decide all issues submitted and will reveal the essential findings and
conclusions on which the award is based.
     12. Miscellaneous.
          a. This Agreement contains the entire agreement between the parties
with respect to Executive’s employment with Employer, and is subject to
modification or amendment only upon agreement in writing signed by both parties.
          b. This Agreement shall bind and inure to the benefit of the heirs,
legal representatives, successors and assigns of the parties, except that
Employer’s rights and obligations may not be assigned.
          c. If any provision of this Agreement is invalid or otherwise
unenforceable, in whole or in part, then such provision shall be modified so as
to be enforceable to the maximum extent permitted by law. If such provision
cannot be modified to be enforceable, the provision shall be severed from the
Agreement to the extent it is unenforceable. All other provisions and any
partially enforceable provisions shall remain unaffected and shall remain in
full force and effect.
          d. In the event of any claim or dispute arising out of this Agreement,
the party that substantially prevails shall be entitled to reimbursement of all
expenses incurred in connection with such claim or dispute, including, without
limitation, attorneys’ fees and other professional fees. This paragraph shall
apply to expenses incurred with or without suit, and in any judicial,
arbitration or administrative proceedings, including all appeals therefrom.
          e. Any notice required to be given under this Agreement to either
party shall be given by personal service or by depositing a copy of such notice
in the United States registered or

- 7 -



--------------------------------------------------------------------------------



 



certified mail, postage prepaid, addressed to the following address, or such
other address as addressee shall designate in writing:

     
          Employer:
  3111 “C” Street
Anchorage, AK 99503
 
   
          Executive:
  10101 Schuss Drive
 
  Anchorage, AK 99507

          f. This Agreement shall in all respects, including all matters of
construction, validity and performance, be governed by and construed and
enforced according to the laws of the State of Alaska.
          g. This Agreement is intended to comply and shall be interpreted and
construed in a manner consistent with the provisions of Internal Revenue Code
Section 409A, including any rule or regulation promulgated thereunder. In the
event that any provision of the Agreement would cause a benefit or amount
provided hereunder to be subject to tax under the Internal Revenue Code prior to
the time such amount is paid, such provision shall, without the necessity of
further action by the signatories to this Agreement, be null and void as of the
Effective Date.

              EMPLOYER:   NORTHRIM BANCORP, INC.
 
           
 
                By:        /s/ Ronald A. Davis                        Ronald A.
Davis
 
           Its:   Chairman of the Compensation Committee of The Board of
Directors
 
           
 
                NORTHRIM BANK
 
           
 
                By:        /s/ Ronald A. Davis                        Ronald A.
Davis
 
           Its:   Chairman of the Compensation Committee of The Board of
Directors
 
           
 
            EXECUTIVE:      /s/ R. Marc Langland           R. Marc Langland

- 8 -